DETAILED ACTION

Status of the Application
	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104. Claims 1, 8, and 14 have been amended as a result of the Examiner’s Amendment included herein (as authorized by Robert Brown, registration number 45,438, on July 27, 2022). 

Priority
	The instant application has a filing date of January 14, 2022, and claims priority as a continuation (CON) of application # 16/685,472 (filed on November 15, 2019 and which issued as Patent No. 11,238,498), which claims priority as a CON of Application 12/776,733 (filed on May 10, 2010) and also on Canadian Application CA2738261 (filed April 27, 2011). 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on March 4, 2022 has been considered by the examiner.

	EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Robert Brown (registration number  45,438) on July 27, 2022. The application has been amended as follows: 


1.         (Currently Amended) A method for distributing electronic advertisement content, the method comprising:
receiving, by an advertisement server from a first electronic device, a status indicator indicating an active wireless communication link exists between a first electronic device and a second electronic device;
determining, by the advertisement server, that the first electronic device is associated with a driver of a vehicle; 
determining, by the advertisement server based on the status indicator, a correlation of data;
identifying, by the advertisement server based on the correlation of data, a second format of an advertisement from a plurality of formats of the advertisement, wherein each of the plurality of formats has a stored association with a corresponding correlation of data; and
transmitting, by the advertisement server to the second electronic device, the advertisement in the second format.

8. 	(Currently Amended)	 A system for distributing electronic advertisement content to an electronic device, the system comprising:
a memory storing instructions;
a processor in communication with the memory and configured to execute the instructions to cause the system to:
receive, from a first electronic device, a status indicator indicating an active wireless communication link exists between the first electronic device and a second electronic device;
determine that the first electronic device is associated with a driver of a vehicle;
determine, based on the status indicator, a correlation of data;
identify, based on the correlation of data, a second format of an advertisement from a plurality of formats of the advertisement, wherein each of the plurality of formats has a stored association with a corresponding correlation of data; and
transmit to the second electronic device, the advertisement in the second format.


14.	(Currently Amended)	A computer program product comprising instructions embodied on a non-transitory computer readable storage medium, wherein the instructions, when executed by a processor, cause an advertisement server to:
receive, from a first electronic device, a status indicator indicating an active wireless communication link exists between the first electronic device and a second electronic device;
determine that the first electronic device is associated with a driver of a vehicle;
determine, based on the status indicator, a correlation of data;
identify, based on the correlation of data, a second format of an advertisement from a plurality of formats of the advertisement, wherein each of the plurality of formats has a stored association with a corresponding correlation of data; and
transmit to the second electronic device, the advertisement in the second format.


Patent Subject Matter Eligibility
	The Examiner is persuaded that the claims as amended herein are directed to a technical solution to a technical problem in light of paragraph [0123] of the disclosure as originally published. Specifically, the combination of claim limitations provide a mechanism to reduce network traffic while pushing/pulling contextually appropriate content to mobile devices. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Sato et al. (U.S. PG Pub No. 2003/0046164, March 6, 2003 - hereinafter "Sato”); Kramar et al. (U.S. PG Pub No. 2010/0332315, December 30, 2010 - hereinafter "Kramar”); Sherman (U.S. PG Pub No. 2006/0068840 March 30, 2006 - hereinafter "Sherman”); Dupray (U.S. PG Pub No. 2004/0198386 October 7, 2004 - hereinafter "Dupray”); Marcinkiewicz et al. (U.S. PG Pub No. 2009/0049119 February 19, 2009 - hereinafter "Marcinkiewicz”); and “How your iPhone could know when you’re in a moving car” (Verger, Rob published June 7, 2017 on PopularScienve.com) 

Sato discloses storing a plurality of ad formats and associating the formats with data correlations/contexts and receiving movement data and status indicator(s) from a mobile device and determining a correlation of data based on speed and status indicator (e.g., whether driving or passenger and/or context of vehicle) and determining an advertisement format to send to the mobile device based on this analysis. 
Kramer discloses storing a plurality of ad formats and associating the formats with data correlations/contexts and receiving movement data and status indicator(s) from a mobile device at an ad server and determining an advertisement format to send to the mobile device based on this information.
Sherman discloses receiving a the status indicator indicating a status of a passive communication connection between the electronic device and a vehicle to identify passengers in a vehicle.
Dupray discloses wherein the status indicator is-comprises a status of an active communication connection between the electronic device and a vehicle and determining the device is associated with a driver based on the connection.
Marcinkiewicz discloses wherein the status indicator is-comprises a status of an active communication connection between a second electronic device and a vehicle and determining the device is associated with a passenger based on the connection.
“How your iPhone could know when you’re in a moving car” discloses receiving a status indicator comprising a status of an active communication connection between the electronic device and a vehicle and determining the device is associated with a driver based on the connection.

As per Claims 1, 8, and 14, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest “receiving, by the advertisement server from a first electronic device, a status indicator indicating an active wireless communication link exists between the first electronic device and a second electronic device, determining, by the advertisement server, that the first electronic device is associated with a driver of a vehicle…identifying, by the advertisement server based on the correlation of data, a second format of an advertisement from a plurality of formats of the advertisement, wherein each of the plurality of formats has a stored association with a corresponding correlation of data; and transmitting, by the advertisement server to the second electronic device, the advertisement in the second format”. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. A broadest reasonable interpretation of the claims, as evidenced by Applicant’s specification, requires receiving an indication of an active wireless communication link (e.g., Bluetooth, RFID is passive and therefore among those types of communication links excluded from claim scope) between a first electronic device (e.g., a mobile phone associated with the driver of the vehicle – the “first electronic device” cannot be interpreted to be the vehicle or a component of the vehicle itself, such as a Bluetooth transceiver or computer of the vehicle, in accordance with the specification and prosecution history) and a second electronic device (e.g., a passengers mobile phone – again, the “second electronic device” cannot be interpreted to be the vehicle or a component of the vehicle itself such as a Bluetooth transceiver or computer of the vehicle in accordance with the specification and prosecution history) at an ad server. This status indicator is received from the first device. The ad server then determines a correlation of data based on the received status indication and selects an ad format based on the correlation to send to the second mobile device. The prior art discloses receiving indications of active and/or passive wireless connections between different mobile devices and the vehicle itself, and determining that the devices are either drivers or passengers accordingly. The prior art also discloses selecting ad formats based on correlations of data indicating a device is associated with a driver or passenger and further based on speed. The prior art also discloses detecting passive communication between a driver device and passenger device. However, the embodiment where the ad server receives, from a drivers device, an indication of an active wireless communication link between the drivers device and a second device, and determines a correlation of data (e.g., that the second device is a passenger device) and selects an appropriate ad format based on this correlation of data would not have been obvious in view of the prior art at the time of the invention.

  Claims 2-7, 9-13, and 15-20 depend upon claims 1, 8, or 14 and have all the limitations of claims 1, 8, or 14 and are allowable for the same reason.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621